Citation Nr: 0943116	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  01-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

Entitlement to an increased evaluation in excess of 40 
percent for the service-connected low back strain.  



REPRESENTATION

Appellant represented by:	Jeany C. Mark, Attorney



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 RO rating 
decision, which increased the evaluation of the service-
connected low back strain from noncompensable to 10 percent.  

Also on appeal is a June 2006 rating decision that increased 
the evaluation of the service-connected low back strain in a 
staged rating from 10 percent to 20 percent for the period 
from August 30, 2000 to November 1, 2005, and to 40 percent 
for the period beginning November 2, 2005.  

The Board had earlier remanded this case back to the RO in 
September 2004 for further development of the record.  

The Board then issued a decision in February 2007 increasing 
the evaluation of the service-connected low back strain from 
20 percent to 40 percent disabling effective on August 30, 
2000, which is the date of the Veteran's claim for an 
increased evaluation.  The Board's decision also denied an 
increased evaluation in excess of 40 percent for the entire 
period of the increased rating claim.  

Because the Board's February 2007 decision eliminated the 
assignment of staged ratings, the Board has recharacterized 
the issue on appeal as reflected on the title page.  

In April 2007, the Veteran appealed the Board's February 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In a November 2008 Order, the Court approved the parties 
Joint Motion to vacate the Board's February 2007 decision and 
remand the case back to the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.  


REMAND

As indicated, the Court issued an Order in November 2008, 
ordering that the Board comply with the instructions 
contained in the parties' Joint Motion.  

As indicated in the Joint Motion, the Veteran submitted a 
statement in April 2004 requesting the opportunity to testify 
at a hearing before the RO's Decision Review Officer (DRO).  
The Veteran then submitted a statement in May 2004 in which 
he withdrew his request for a Board hearing and requested 
that his claim be adjudicated based on the evidence of 
record.  

On review, the Board determined that the Veteran had also 
withdrawn his request for a DRO hearing.  

In the Joint Motion, the parties agreed that because the 
Veteran's May 2004 statement did not explicitly withdraw his 
request for a DRO hearing, the Board did not adequately 
discuss its determination that he had done so.  

Accordingly, the Joint Motion instructed the Board to discuss 
the evidence and determine whether the Veteran had withdrawn 
his request for a DRO hearing.  

Upon review of the cited evidence, the Board finds that the 
matter should be remanded to afford the Veteran an 
opportunity testify at a DRO hearing.  As indicated, the 
Veteran's May 2004 statement explicitly withdrew his April 
2004 request for a Board hearing, but did not withdraw his 
request for a DRO hearing.  

Therefore, upon remand, the RO should schedule the Veteran 
for a hearing before the RO's DRO.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim

Accordingly, the case is REMANDED for the following action:

1.  After completing any necessary 
development indicated by a review of the 
record, the RO should schedule the Veteran 
for a Regional Office hearing before a 
Decision Review Officer.  The RO should 
provide the Veteran and his attorney 
reasonable advance notice of the date, 
time, and location of the hearing.  

2.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
Veteran's claim for increased in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


